Case 18-40510-KKS Doc27 Filed 10/03/18 Page1of3

UNITED STATES BANKRUPTCY COURT
Northern District of Florida WS AT -3 P52
Tallahassee Division

 

Re: Tamica Jackson aka
Tamica Jackson-Forbes
Bankruptcy Case No: 18-40510
Chapter 7
SSN XXX-XXK-6205
Debtor(s)

U.S Dept of Education
Nelnet
Defendant(s)

Relief Requested: Discharge from 100% of student loan indebtedness.

FACTS

Debtor is indebted to the US Department of Education- Nelnet Student Loan
Servicer for the sum of approximately $75,000- $85,000 that has accumulated
for the costs of financing her education as an independent student from 1996 to
2017.

Debtor has made good faith efforts to obtain forbearances and deferments
during loan repayment periods since graduating college in 2003 and has never
defaulted on the loans.

Debtor will not be able to maintain a minimal standard of living and repay the
student loan debt, even with an income driven repayment plan.

Debtor’s recent hardships have been extreme and prolonged-ongoing for two
years now.

Debtor’s expects it to take several years to rebound from these circumstances.

 
Case 18-40510-KKS Doc27 Filed 10/03/18 Page 2of3

Debtor has been the head of household parent since 2004, earning an average
annual minimum salary of $25,000 and maximum of $35,000.

Debtor has been unable to rebound from extenuating financial hardships that
began with an unlawful employment discharge in December 2016 due to gross
negligence and fraud of a single business owner.

Four months later, the debtor and debtor’s minor child were subjected to
Divorce with continuous with ongoing/non-stop forms of abuse and
Domestic Violence, Severe Harassment, Identity Theft, Fraud, Financial
Abuse, Exploitation, Slander/Libel/Defamation, Public Corruption,

. Professional Malpractice, Negligence/Gross Negligence and Violation of Civil
and Human Rights.

Debtor reported all negligence, misconduct and fraud to the proper intake
agencies.

Debtor and child received no relief but were subjected to more abusive acts and
violations of retaliation that were intentional, illegal, and meant to cause harm.

These complaints/reports/grievances remain “unresponded to”, “closed
without proper resolution”, or unresolved while the perpetrators are still “at
liberty.”

Debtor and minor child are undergoing therapy and medical review for the
treatment of medical conditions related to and caused by the impact of these
extenuating circumstances and negligence.

Debtor is also in need dental/medical treatment that is estimated to cost
approximately $8,000 to $11,000.

Debtor is still seeking employment and has been utilizing local and government
resources such as Employ FL Marketplace and Career Source.

Debtor receives support/maintenance payments for the minor child which
barely cover the minimal standard of living for a household of two.

Debtor’s debt for student loans was accumulated for education she obtained
that has not assisted her, provided an advantage or helped to secure progress in
in any career or to secure employment since 1996 to 2018.

 
Case 18-40510-KKS Doc27 Filed 10/03/18 Page 3of3

Debtor is lacking current marketable job skills, education, and training to
obtain employment in her degree earned field and related fields that would
produce income to cover living expenses and student loan debt.

Currently, the debtor has financial, health, and family crisis barriers that
prevent her from obtaining the professional development and certification that
is needed to secure employment in field(s) tied to her student loan debt.

Moving forward, debtor has taken action towards entrepreneurship.

Debtor has chosen a less expensive, route for education/training that will
produce income for self-sufficiency once successfully completed.

Debtor’s plans include/but are not limited to full time enrollment into a
1200-1500 hour Cosmetology program, which will cost approximately $6000
out of pocket for the debtor.

Debtor is seeking part-time employment and other resources to pay for this
program. Debtor plans are to complete this program within 12-24 months and
begin and begin maintaining a minimal standard of living for herself and her
dependent.

Debtor is in need of a financial fresh start and has had no access to resources
that would make an impact in progressively moving forward with stable
employment since becoming unemployed.

Debtor has advocated for herself and represented herself and the minor child
for the past four years in all legal proceedings, court proceedings, and other
extenuating issues that the debtor did not create herself that required the
professional expertise of a lawyer or legal counsel to prevent and/or recover
monetary damages for the harm that has occurred to her. With the exception of
a Divorce Trial, where the debtor received limited/voluntary appearance on the
day of the trial and was limited in her ability to advocate for herself, the debtor
has taken all steps necessary steps to resolve these issues and move forward.

Date: October 2, 18

. Signature of Debtor

Printed Name: Tamica Jackson

Address: PO Box 4235

Tallahassee, FL 32315

E-mail Address: jacksontamical@email.com

 
